PER CURIAM.
In regard to those appeals which the corporation counsel can distinguish from the case already determined by the court of appeals, we think that the motion to dismiss the appeals should be denied, on such terms as may be just, and the city allowed to bring the cases to argument. As to the other cases, however, which at the last hearing he conceded to be indistinguishable, we think the appeals ought to be dismissed. Counsel may attend before this court on Tuesday, December 9th, at 11 a. m., for settlement of the order in accordance with this memorandum.